DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 2/24/22, which is entered.

Drawings
Applicant’s arguments, see pages 8 – 9, filed 2/24/22, with respect to an objection to the drawings have been fully considered and are persuasive.  The objection of 11/24/21 has been withdrawn. 

Specification
Applicant’s arguments, see page 9, filed 2/24/22, with respect to an objection to the specification have been fully considered and are persuasive.  The objection of 11/24/21 has been withdrawn.

Claim Interpretation
The Office’s interpretation under 112f of the terms “human body detection unit” in claim 5, “radiation temperature measurement unit” in claim 7, “temperature measurement sensor” in claim 8, and “humidity measurement unit” in claim 9 is withdrawn because Applicant has amended these limitations to be a “sensor” instead of a “unit” and the term “sensor” recites structure that performs the recited functions. 
Applicant’s arguments related to the interpretation of “air sending unit,” “up-and-down airflow direction adjuster,” and “right-and-left airflow direction adjuster” are not persuasive. Applicant has not amended the limitations, and the rule is that the claim language itself determines whether the limitation is a means plus function limitation to be construed under 112f. The Kasai reference has structure that performs the recited functions, and therefore meets the limitations of claim 1. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 fixes the angle in the up-and-down direction of the respective adjuster irrespective of whether the human body position sensor detects a person, but depends from claim 6 in which the adjusters are controlled to direct air to an area in which a person is absent. Both conditions cannot occur together, and so claim 14 cannot incorporate all the limitations of the claim to which it refers. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 7,185,504 B2) (hereinafter “Kasai”) in view of Kiriyama (JP 11173629 A English machine translation) (hereinafter “Kiriyama”). Both references are in the applicant’s field of endeavor, an indoor unit for an air conditioning apparatus. These two references, when considered together, teach all of the elements recited in claims 1, 3, and 8 of this application.
Regarding claim 1, Kasai discloses an indoor unit (Z, see annotated Fig. 2 below, the capitalized annotations denoting claim limitations) for an air-conditioning apparatus (col. 11 lines 52 – 55), comprising: an air-sending unit (fan 6, which meets the claim construction for this limitation under 112f above by virtue of its ability to send air) configured to send air subjected to heat exchange with refrigerant (by heat exchanger 5 in Fig. 2) to an air-conditioning target space (W, col. 2 lines 39 – 40) through an air outlet (4), the air-conditioning target space being divided into a plurality of areas (Areas 1 – 4 in Fig. 1); an up-and-down airflow direction adjuster provided at the air outlet (2nd flaps 13, which meets the claim construction for this limitation under 112f above by virtue of performing the function of adjusting an up-and-down airflow direction), and configured to adjust an angle in an up-and-down direction of a blowing direction of the air sent through the air outlet (for changing the longitudinal discharge direction of the air flow discharged from the associated outlet 4, col. 3 lines 57 – 59); a right-and-left airflow direction adjuster provided at the air outlet (1st flaps 12, which meets the claim construction for this limitation under 112f above by virtue of performing the function of adjusting a right-and-left airflow direction), and configured to adjust an angle in a right-and-left direction of the blowing direction of the air sent through the air outlet (for changing the lateral discharge direction of an air flow discharged from the associated outlet 4, col. 3 lines 55 – 57); and a controller (18, 53) configured to control the angle of the up-and-down airflow direction adjuster and the angle of the right-and-left airflow direction adjuster (col. 4 lines 23 – 29), the controller being configured to control the up-and-down airflow direction adjuster and the right-and-left airflow direction adjuster to continuously change the angle in the up-and-down direction and the angle in the right-and-left direction (“continuously” change is supported at col. 14 line 56 and col. 15 line 14) such that the blowing direction of the air is switched to areas of the plurality of areas (step S8 in Fig. 11, for example).
Kasai does not explicitly disclose the controller being configured to simultaneously change the recited angles. 

    PNG
    media_image1.png
    872
    776
    media_image1.png
    Greyscale

Kiriyama teaches the controller (1) being configured to simultaneously change the recited angles (the controller 1 simultaneously controls the horizontal flap and the vertical flap, paragraph [0005], with the horizontal flap drive 2 and vertical flap drive 3 in annotated Fig. 1, below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kasai by adding the simultaneous angle changing and flap operation as taught by Kiriyama in order to “stir indoor air effectively, and to improve comfortableness, by providing a flap controlling part that controls a horizontal flap and a vertical flap at the same time.” (Kiriyama at Overview / Problem Solved.)

    PNG
    media_image2.png
    477
    365
    media_image2.png
    Greyscale

Regarding claim 3, Kasai as modified by Kiriyama as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the controller is configured to simultaneously control the up-and-down airflow direction adjuster and the right-and-left airflow direction adjuster to operate in association with each other such that a trajectory of the blowing direction of the air to the plurality of areas is 8-shaped. Kasai does not explicitly contain this additional limitation.
Kiriyama teaches the controller (1) is configured to simultaneously control the up-and-down airflow direction adjuster (vertical flaps 15) and the right-and-left airflow direction adjuster (horizontal flaps 13) to operate in association with each other such that a trajectory of the blowing direction of the air to the plurality of areas is 8-shaped (paragraphs [0022] – [0027], and as seen in Fig. 5, below, “simultaneous” control described in claim 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kiriyama by adding the functionality taught by Kiriyama in order to execute an airflow pattern that will remove stale air from the corners of the space, which increases the comfort of the occupants.

    PNG
    media_image3.png
    241
    383
    media_image3.png
    Greyscale

Regarding claim 8, Kasai further discloses a temperature measurement sensor configured to measure a temperature of air to be sucked in from the air-conditioning target space (sensor 16, col. 17 lines 53 – 59, which meets the claim construction for this term under 112f above), wherein, when a cooling operation is performed (step S4, Fig. 19) and the temperature measured by the temperature measurement sensor does not fall within a range determined for a set temperature (as determined in step S5, Fig. 19), the controller is configured to control the angle of the up-and-down airflow direction adjuster and the angle of the right-and-left airflow direction adjuster (change lateral and longitudinal wind direction, step S9, Fig. 19, which is also a contingent limitation under MPEP 2111.04, II, and Kasai has structure can perform the function should the contingency arise, “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Kiriyama as applied to claim 1 above, and further in view of Son et al. (US 10,302,326 B2) (hereinafter “Son”). Son is also in the applicant’s field of endeavor, an indoor unit for an air-conditioning apparatus. These three references, when considered together, teach all of the elements recited in claim 9 of this application. Kasai as modified by Kiriyama as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses a humidity measurement sensor configured to measure a humidity of air to be sucked in from the air-conditioning target space, wherein, when a cooling operation is performed and the humidity measured by the humidity measurement sensor does not fall within a range determined for a set humidity, the controller is configured to control the angle of the up-and-down airflow direction adjuster and the angle of the right-and-left airflow direction adjuster.
Kasai further discloses a humidity measurement sensor (16, col. 3 lines 23 – 27) configured to measure a humidity of air to be sucked in from the air-conditioning target space (by virtue of the sensors 16 being located in the air inlet 3 in Fig. 3), wherein, when a cooling operation is performed (step S4, Fig. 19, after sensing the humidity in step S2, which is also a contingent limitation), the controller (18, 53) is configured to control the angle of the up-and-down airflow direction adjuster and the angle of the right-and-left airflow direction adjuster (change lateral and longitudinal wind direction, step S9 in Fig. 19). Kasai does not disclose the humidity measured by the humidity measurement sensor does not fall within a range determined for a set humidity.
Son teaches a humidity measurement sensor (130) in communication with a controller (100) which controls a direction adjuster (50, Fig. 7), and determines when a cooling operation is performed (525) and the humidity measured by the humidity measurement sensor (510) does not fall within a range determined for a set humidity (515, Fig. 14, which is also a contingent limitation under MPEP 2111.04, II). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kasai by adding the humidity measurement and limitations as taught by Son in order to measure conditions that may lead to unwanted condensation within the indoor unit and to control the adjusters to address the condition. 
Claims 2, 5, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Murakami et al. (JP 2006-220405 A English machine translation) (hereinafter “Murakami”). Murakami is also in the applicant’s field of endeavor, an indoor unit for an air conditioning apparatus. These two references, when considered together, teach all of the elements recited in claims 2, 5, 6, 11, and 13 of this application.
Regarding claim 2, Kasai discloses an indoor unit (Z, see annotated Fig. 2, above) for an air-conditioning apparatus (col. 11 lines 52 – 55), comprising: an air-sending unit (fan 6, which meets the claim construction for this limitation under 112f above by virtue of its ability to send air) configured to send air subjected to heat exchange with refrigerant (by heat exchanger 5 in Fig. 2) to an air-conditioning target space (W, col. 2 lines 39 – 40) through an air outlet (4), the air-conditioning target space being divided into a plurality of areas (Areas 1 – 4 in Fig. 1); an up-and-down airflow direction adjuster provided at the air outlet (2nd flaps 13, which meets the claim construction for this limitation under 112f above by virtue of performing the function of adjusting an up-and-down airflow direction), and configured to adjust an angle in an up-and-down direction of a blowing direction of the air sent through the air outlet (for changing the longitudinal discharge direction of the air flow discharged from the associated outlet 4, col. 3 lines 57 – 59); a right-and-left airflow direction adjuster provided at the air outlet (1st flaps 12, which meets the claim construction for this limitation under 112f above by virtue of performing the function of adjusting a right-and-left airflow direction), and configured to adjust an angle in a right-and-left direction of the blowing direction of the air sent through the air outlet (for changing the lateral discharge direction of an air flow discharged from the associated outlet 4, col. 3 lines 55 – 57); and a controller (18, 53) configured to control the angle of the up-and-down airflow direction adjuster and the angle of the right-and-left airflow direction adjuster (col. 4 lines 23 – 29), the controller being configured to control the up-and-down airflow direction adjuster and the right-and-left airflow direction adjuster to continuously change the angle in the up-and-down direction and the angle in the right-and-left direction (“continuously” change is supported at col. 14 line 56 and col. 15 line 14) such that the blowing direction of the air is switched to areas of the plurality of areas (step S8 in Fig. 11, for example). Kasai does not explicitly disclose wherein the plurality of areas are areas divided in a direction in which a distance from the air outlet as a reference increases and in a direction horizontal to the reference.
Murakami teaches the plurality of areas are areas divided in a direction in which a distance from the air outlet as a reference increases (in Fig. 13a below, there are three rows of areas extending from the air outlet of the indoor unit 1) and in a direction horizontal to the reference (three columns are shown in Fig. 13a, see also para. [0021]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kasai by adding the area divisions as taught by Murakami in order to control a flow pattern horizontal to the reference air outlet instead of only at a distance from the reference air outlet disclosed by Kasai so that the airflow from the indoor unit can be controlled more precisely for the increased comfort of the space’s occupants.

    PNG
    media_image4.png
    442
    523
    media_image4.png
    Greyscale

Regarding claim 5, Kasai further discloses a human body position detection sensor (infrared sensor 15, 51, annotated Fig. 2 above) configured to detect whether or not a person is present for each of the plurality of areas (col. 16 lines 11 – 23), wherein the controller (18, 53) is configured to control the up-and-down airflow direction adjuster and the right-and-left airflow direction adjuster to operate in association with each other to cause the blowing direction of the air to be directed to an area, among the plurality of areas, detected by the human body position detection sensor in which a person is present (steps 15, 16, and 19, Fig. 11, col. 23 lines 35 – 40 and 56 – 58).
Regarding claim 6, Kasai as modified by Murakami as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 6 of this application further discloses a human body position detection sensor configured to detect whether or not a person is present for each of the plurality of areas, wherein the controller is configured to control the up-and-down airflow direction adjuster and the right-and-left airflow direction adjuster to operate in association with each other to cause the blowing direction of the air to be directed to an area, among the plurality of areas, detected by the human body position detection sensor in which a person is absent. Kasai does not explicitly contain this additional limitation.
Murakami teaches a human body position detection sensor (2, para. [0043]) configured to detect whether or not a person is present for each of the plurality of areas (human body detection sensor for detecting a position of a person in a space for air conditioning, para. [0048]), wherein the controller (6) is configured to control the up-and-down airflow direction adjuster and the right-and-left airflow direction adjuster to operate in association with each other to cause the blowing direction of the air to be directed to an area, among the plurality of areas (para. [0025]), detected by the human body position detection unit in which a person is absent (Fig. 14, below, para. [0028]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kasai by adding the human body position detection unit and controls as taught by Murakami in order to increase the comfort of an occupant by cooling a space while avoiding directing an irritating airstream at the occupant.

    PNG
    media_image5.png
    553
    650
    media_image5.png
    Greyscale

Regarding claim 11, Kasai further discloses a temperature measurement sensor configured to measure a temperature of air to be sucked in from the air-conditioning target space (sensor 16, col. 17 lines 53 – 59), wherein, when a cooling operation is performed (step S4, Fig. 19) and the temperature measured by the temperature measurement sensor does not fall within a range determined for a set temperature (as determined in step S5, Fig. 19), the controller is configured to control the angle of the up-and-down airflow direction adjuster and the angle of the right-and-left airflow direction adjuster (change lateral and longitudinal wind direction, step S9, Fig. 19, which is also a contingent limitation under MPEP 2111.04, II, and Kasai has structure can perform the function should the contingency arise, “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”).
Regarding claim 13, Kasai further discloses the controller (18, 53) is further configured to control the up-and-down direction adjuster (longitudinal direction flap 13, annotated Fig. 2 above) to continuously change the angle in the up-and-down direction (col. 15 lines 7 – 14) in the area detected by the human body position sensor (15, 51) in which the person is present (“For the area with the presence of only one person, the ratio of air quantities is set as “large,” and the lateral wind direction and longitudinal wind direction (i.e., the operation modes of the first flaps 1w and the second flaps 13) are determined so as to direct the discharge of conditioned air toward the position of a human body (step 16),” Fig. 11, col. 23 lines 35 – 40).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Murakami as applied to claim 2 above, and further in view of Son. These three references, when considered together, teach all of the elements recited in claim 12 of this application. Kasai as modified by Murakami as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 12 of this application further discloses a humidity measurement sensor configured to measure a humidity of air to be sucked in from the air-conditioning target space, wherein, when a cooling operation is performed and the humidity measured by the humidity measurement sensor does not fall within a range determined for a set humidity, the controller is configured to control the angle of the up-and-down airflow direction adjuster and the angle of the right-and-left airflow direction adjuster.
Kasai further discloses a humidity measurement sensor (16, col. 3 lines 23 – 27) configured to measure a humidity of air to be sucked in from the air-conditioning target space (by virtue of the sensors 16 being located in the air inlet 3 in Fig. 3), wherein, when a cooling operation is performed (step S4, Fig. 19, after sensing the humidity in step S2, which is also a contingent limitation), the controller (18, 53) is configured to control the angle of the up-and-down airflow direction adjuster and the angle of the right-and-left airflow direction adjuster (change lateral and longitudinal wind direction, step S9 in Fig. 19). Kasai does not disclose the humidity measured by the humidity measurement sensor does not fall within a range determined for a set humidity.
Son teaches a humidity measurement sensor (130) in communication with a controller (100) which controls a direction adjuster (50, Fig. 7), and determines when a cooling operation is performed (525) and the humidity measured by the humidity measurement sensor (510) does not fall within a range determined for a set humidity (515, Fig. 14, which is also a contingent limitation under MPEP 2111.04, II). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kasai by adding the humidity measurement and limitations as taught by Son in order to measure conditions that may lead to unwanted condensation within the indoor unit and to control the adjusters to address the condition.
Allowable Subject Matter
Claims 4, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the present invention pertains to an indoor unit for an air-conditioning apparatus that specifically requires an air-sending unit, an up-and-down airflow direction adjuster, a right-and-left airflow direction adjust, and a controller configured to control the adjusters to continuously change the angles to direct the blowing direction to a plurality of areas. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above indoor unit used in combination with wherein, when a heating operation is performed, the controller is configured to set, in entire time for switching the blowing direction of the air per area, a ratio of time for an area having a shortest distance to be larger than a ratio of time for other areas in the direction in which the distance from the air outlet as the reference increases.
Regarding claims 7 and 10, the present invention pertains to an indoor unit for an air-conditioning apparatus that specifically requires an air-sending unit, an up-and-down airflow direction adjuster, a right-and-left airflow direction adjust, and a controller configured to control the adjusters to continuously change the angles to direct the blowing direction to a plurality of areas, further comprising a radiation temperature measurement sensor configured to measure a floor temperature for each of the plurality of areas. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above indoor unit used in combination with wherein, when a heating operation is performed, the controller is configured to cause the blowing direction of the air to be directed to an area having a lowest floor temperature among the plurality of floor temperatures.

Response to Arguments
Applicant’s arguments with respect to claim 1 on pages 11 – 12 of the Remarks filed 2/24/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new limitation is taught by the Kiriyama reference, as more fully set forth in paragraph 14 above.
On pages 13 – 16 of the Remarks, Applicant argues that the Murakami reference (JP 2006220405 A and English machine translation) does not teach the limitation at the end of the claim, “the plurality of areas are areas divided in a direction in which a distance from the air outlet as a reference increases and in a direction horizontal to the reference.” Applicant points to Fig. 14 of the present invention in support of its interpretation of this limitation. Applicant argues in particular that in Murakami, the regions are not divided in a direction in which a distance from the indoor unit 1 increases along a horizontal distance from the indoor unit 1, and more particularly “the eight outside regions disclosed in Murakami are all the same distance from the indoor unit 1.” The Office respectfully disagrees with Applicant’s interpretation of the plain meaning of the limitation. 
The rule is that the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification. MPEP 2111.01, I. In this case, the air outlet is the outlet of the indoor unit 1, mounted on a wall in Murakami, Fig. 13(a). The horizontal direction is the direction of the floor. The plurality of areas are divided in a rectangular grid in a left-and-right direction on the floor in Fig. 13(a), and also in a forward-to-backward direction, as the distance from the air outlet increases. In this way, Murakami meets the limitation. Since it is improper to import claim limitations from the specification, as set forth in MPEP 2111.01, II, Fig. 14 of the present invention is not applied to limit the scope of the claim.
Applicant’s arguments, see pages 16 – 18, filed 2/24/22, with respect to claim 4 have been fully considered and are persuasive. The rejection of claim 4 has been withdrawn. 
Applicant’s arguments, see pages 19 – 22, filed 2/24/22, with respect to claim 7 have been fully considered and are persuasive. The rejection of claim 7 has been withdrawn. The Office notes that claim 10 is identical to claim 7, except that it depends from independent claim 2 instead of 1. Therefore, claim 10 is also allowable.
Regarding claim 9, Applicant argues on pages 22 – 23 that the Son reference (US 10,302,326 B2) (which Applicant inadvertently refers to as Takagi in one instance on page 23) does not teach the controller is configured to control discharge blades during a cooling operation based on whether a humidity sensor measures humidity that does not fall in a set range. 
In response, the Office respectfully disagrees with Applicant’s characterization of the rejection. The Kasai reference (US 7,185,504 B2) discloses the entire subject matter of the claim except for performing a controlling operation based on a humidity measurement that does not fall within a set range. Son teaches this control function, and Son is not relied upon to teach controlling an airflow direction with direction adjusters based on the humidity measurement that does not fall within the set range. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762   

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762